                     In the United States District Court
                       Western District of Missouri
                            CENTRAL DIVISION

S.J., et al                             )
                                        )
       Plaintiffs,                      )
                                        )
       vs.                              )         Case No. 2:20-CV-04036-MDH
                                        )
JENNIFER TIDBALL, et al                 )
                                        )
              Defendants.               )

                            CERTIFICATE OF SERVICE

       Defendants, through counsel, hereby certify that Defendants’ Thirteenth

Supplemental Responses to Plaintiffs’ First Request for Production of Documents

Subject to the Previously Filed Objections and Bates Docs S.J., et al v. Tidball, et al

016969-017532 along with a copy of this Certificate, were sent via email transmission

this 26th day of March, 2021, to the following:


Joel Ferber
Lisa J. D’Souza
Lucas Caldwell-McMillan
Jamie Rodriguez
Legal Services of Eastern Missouri
4232 Forest Park Avenue
St. Louis, Missouri 63108
jdferber@lsem.org
ljdsouza@lsem.org
lfcaldwell-mcmillan@lsem.org
jlrodriguez@lsem.org

Jane Perkins (admitted pro hac vice)
Sarah Grusin (admitted pro hac vice)
National Health Law Program
200 N. Greensboro St., Ste. D-13
Carrboro, NC 27510




        Case 2:20-cv-04036-MDH Document 118 Filed 03/26/21 Page 1 of 2
perkins@healthlaw.org
grusin@healthlaw.org

COUNSEL FOR
PLAINTIFFS


James Fletcher
Disability Rights Section
Civil Rights Division
U.S. Department of Justice
950 Pennsylvania Ave., N.W.
Washington D.C. 20523
James.Fletcher@usdoj.gov

COUNSEL FOR THE UNITED STATES OF AMERICA

Charles M. Thomas
Assistant United States Attorney
United States Attorney’s Office
Charles Evans Whittaker Courthouse
400 East Ninth Street, Room 5510
Kansas City, MO 64106
Charles.Thomas@usdoj.gov

COUNSEL FOR THE UNITED STATES OF AMERICA


                                         Respectfully submitted,

                                         ERIC S. SCHMITT
                                         Attorney General

                                         /s/ Mary L. Reitz
                                         Mary L. Reitz #37372
                                         Assistant Attorney General
                                         P.O. Box 899
                                         Jefferson City, MO 65102
                                         Phone: 573-751-9692
                                         Fax: (573) 751-9456
                                         Email: mary.reitz@ago.mo.gov

                                         ATTORNEY FOR DEFENDANTS



                                     2

      Case 2:20-cv-04036-MDH Document 118 Filed 03/26/21 Page 2 of 2
